Citation Nr: 1428604	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  04-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post arthroscopy, left knee with patella syndrome and chondromalacia.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right shoulder disability, subscapularis tendon tear, to include as secondary to patella syndrome, right knee, with chondromalacia.

3.  Entitlement to service connection for a skin condition.

4.  Whether the Department of Veterans Affairs correctly administered compensation payments based on the school attendance of dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  Per a March 2009 decision, the RO established dates of entitlement to additional compensation based on dependents, and the Veteran has disputed the effective dates assigned.  

In October 2010, the RO, in pertinent part, denied claims for an increased rating in excess of 30 percent for patella syndrome of the left knee with chondromalacia, and entitlement to service connection for a skin condition, and confirmed and continued a prior denial of service connection for a disability of the right shoulder, subscapularis tendon tear, to include as secondary to patella syndrome of the right knee with chondromalacia. 

The appeal was previously before the Board in September 2013.  An issue that had been on appeal, entitlement to service connection for cervical and thoracolumbar spine disorders, to include secondary to bilateral knee disorders, was remanded at that time, having been previously denied by the Board and remanded in a decision by the United States Court of Appeals for Veterans Claims (Court).  Since the September 2013 remand, the Veteran was granted service connection for those disabilities in an October 2013 rating decision.  As such, there are presently no issues before the Board that have been considered at any time by the Court.  The only issues remaining were perfected to the Board in January 2014.

The Veteran initially requested a Central Office hearing on his January 2014 VA Form 9 appeal.  A VA employee with the Appeals Management Center called the Veteran in February 2014, at which time the appellant explained that he only intended his file to go to the Board, and did not mean to request a hearing.  It is unclear as to why, but he was subsequently scheduled for a videoconference hearing, per a March 2014 letter.  He indicated in April 2014 that he would not attend such a hearing.  38 C.F.R. §§ 20.702, 20.704 (2013).  

The issue of entitlement to fee basis care has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a March 2014 submission, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to a rating in excess of 30 percent for status post arthroscopy, left knee with patella syndrome and chondromalacia.

2.  In a January 2009 rating decision, VA determined that the Veteran's right shoulder disability was not etiologically related to service-connected right knee disability.  

3.  The Veteran was notified of the rating decision and his appellate rights in February 2009, and neither new nor material evidence nor a notice of disagreement was received within a year of that decision.

4.  Evidence received subsequent to the January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability.

5.  The Veteran's right shoulder disability is the result of a fall caused by his service-connected right knee disability.

6.  A skin disability was not manifest during active service and is not otherwise attributable to active service.

7.  The Veteran was granted increased compensation due to school attendance for his son, Z.D., beginning July 1, 2008; compensation was discontinued on July 1, 2010.

8.  The Veteran was granted increased compensation due to school attendance for his son, J.D., beginning October 1, 2008; compensation was discontinued on June 1, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to a rating in excess of 30 percent for status post arthroscopy, left knee with patella syndrome and chondromalacia, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The January 2009 rating decision denying entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received, and the claim of entitlement to service connection for a right shoulder disability, as secondary to a service-connected right knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The Veteran's right shoulder disability is proximately due to or the result of a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2001); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  A skin disability was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The criteria for additional and/or retroactive compensation payments based on the school attendance of the Veteran's dependents have not been met.  38 U.S.C.A. § 5107, 5112 (West 2002); 38 C.F.R. §§ 3.31, 3.401, 3.667 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In March 2014, the Veteran submitted a VA Form 21-4138 to the Board indicating that he no longer wished to pursue his appeal for entitlement to a rating in excess of 30 percent for status post arthroscopy, left knee with patella syndrome and chondromalacia.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board will not address the VCAA's application to the claim for a shoulder disability, as the appeal is being granted herein.

Concerning the claim for a skin condition, the Veteran was sent letters in November 2009 and January 2010 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim of entitlement to an earlier effective date for increased compensation paid for dependents arises from an appeal of the effective date assigned for the grant of additional benefits based on the school attendance by the Veteran's dependents.  Courts have held that once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

VA has not provided an examination for the Veteran's skin condition, but none is necessary, as there is no suggestion, via medical records or the Veteran's assertions, that his current skin condition is related to some event in service.  While the threshold for triggering an examination is low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, then an examination is warranted), there is simply no such indication in the record of such a relationship.  The only evidence of record is that of a current disability.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


New and Material Evidence

The Veteran's claim for service connection for a right shoulder disability, as secondary to his right knee disability, was previously denied in an unappealed January 2009 rating decision, of which he was notified in February 2009.  That decision became final when he did not appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

Generally, a rating decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(a).  

The Veteran submitted a new claim of entitlement to service connection for a right shoulder disability in May 2010.  In August 2010, he underwent a VA examination.  The ensuing report contained a new nexus opinion linking his current shoulder disability to a fall caused by his right knee disability.  This newly-submitted evidence pertains to an element of the claim that was previously found to be lacking, namely, whether the shoulder disability was caused by the service-connected knee disability.  As such, the evidence raises a reasonable possibility of substantiating the claim, in that, with a current diagnosis and a nexus between the current disability and a separate, service-connected disability, service connection may be warranted.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, the evidence is new and material, and the Veteran's claim is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

Right Shoulder

The Veteran claims to have fallen in January 2008, landing on and injuring his right shoulder, when his right knee gave way.  Contemporaneous medical reports indicate that the Veteran fell on his right side after he slipped on the ice.  He subsequently clarified that his knee gave out when he was walking on a frozen dirt road.

The Veteran has a right shoulder disability.  He was diagnosed, per the August 2010 VA examination report, with right rotator cuff tendonopathy and glenohumeral degenerative changes.  He is service-connected for a right knee disability, now classified as post-operative residuals of a total knee replacement.

The August 2010 examiner, in a fully-supported opinion, determined that the right shoulder disability was at least as likely as not a result of the right knee disability, stating that the fall on the frozen road in January 2008 was the cause of the current disability.  The examiner explained that, based on his own experience and the medical literature, patellofemoral syndrome and articular defects can cause the knee to give way, which is what occurred when he fell.

The RO denied the Veteran's claim based on a finding that his assertions lack credibility, because the first reports indicated that he "slipped," while later reports referred to his knee giving way.  The Board makes its own credibility determinations.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  In this instance, the Board finds the distinction between his right foot slipping on the ice, and the right leg giving way on the frozen road, to be insufficient upon which to base a negative credibility finding.  Reading all of the Veteran's statements regarding the incident together, the Board finds his reports of how the injury occurred to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The Veteran has been generally consistent in describing the incident, and it is reasonable that he may have initially described a "give way" incident, having occurred on a frozen road, as a "slip."  That finding is also generally supported by an April 2008 buddy statement from a witness described the injury as the result of a fall on a frozen road.  

As the Board finds the Veteran's statements regarding the injury sufficiently credible, and there is a competent nexus linking the current shoulder disability to the service-connected knee disability, service connection on a secondary basis is warranted.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Skin Condition

The Veteran claims entitlement to service connection for a skin condition.  He has not asserted that he had a skin condition in service, and a review of the service treatment records reveals no evidence of a skin disability during active duty.  While a September 1971 treatment record does indicate that the Veteran sought hydrocortisone for a "rash" of unidentified location, there are no other treatment records referencing any skin problems in service.  The appellant's June 1973 separation examination showed "normal" skin, without any indications of a skin disability.  

The Board notes that the Veteran previously asserted exposure to herbicides as part of a claim for service connection for Parkinson's disease (though he has not made such a claim concerning his skin condition).  The Veteran has not provided any specifics as to how he may have been exposed to herbicides during active duty.  During the development of his claim for service connection for Parkinson's disease, the RO investigated his claim of herbicide exposure and found no evidence to support his assertion.  His Department of Defense Form 214 documents no overseas service, and a February 2006 PIES request found no evidence of service in Vietnam.  Per a November 2010 report of contact, an RO employee telephonically questioned the Veteran as to the lack of evidence of service in Vietnam and how he may have been exposed to herbicides.  The Veteran acknowledges having no evidence to show he served in Vietnam.  He has not appealed any negative findings regarding his alleged herbicide exposure, including those in the December 2010 rating decision that found no evidence of service in Vietnam.  Based on the evidence of record, the Board finds no basis upon which to consider the skin claim under the presumptive service connection parameters of 38 C.F.R. §§ 3.307 and 3.309.

Following service, there are no records concerning skin treatment until September 2009.  Per a September 2009 skin examination report, the Veteran, with "no personal history" of melanoma, stated that he had several crusted, occasionally bleeding spots on his scalp.  He also identified a "non-enlarging, non-tender, soft, skin-colored bump in his right groin."  A skin examination revealed one darkly hyperpigmented macule on the left posterior shoulder, one flesh-colored soft papule on the right inguinal fold, scattered perifollicular crusting on the occipital scalp, and one subcutaneous nodule on the right posterior shoulder.  The examiner performed a biopsy of the left shoulder lesion and found it consistent with dysplastic nevus; he recommended excision, which was undertaken later that month, resulting in fibroplasia.  The lesion in the right inguinal crease was "consistent with a benign skin tag."  The scalp lesion was diagnosed as mild folliculitis, and the right shoulder lesion was diagnosed as a noninflamed epidermal inclusion cyst.  A separate September 2009 report documented benign nevi of the scrotum and foot.  A May 2010 report documented a new hyperkeratotic pink papule on the left nasal ala, multiple scattered brown nevi on the trunk and arms, scattered solar lentigines, and a scar on the left shoulder without pigment recurrence.  

For purposes of this remand, the Board concedes, based on the September 2009 and May 2010 reports, that the Veteran has a current skin condition.  Despite this finding, there is no evidence to support a finding of an in-service injury or other incurrence of a skin disability.  There is also, as discussed above, no suggestion of a nexus between the current condition and service.  McLendon, 20 Vet. App. at 83.  Without evidence of a causal relationship between the current disability and any event or injury in service, service connection is not warranted.  38 U.S.C.A. § 1110; Holton, 557 F.3d at 1366.

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Compensation for Dependents

The Veteran filed two VA Form 21-674s ("Request for Approval of School Attendance") in November 2008, requesting increased dependency benefits based on his children's school attendance.  On the form for one of his sons, Z.D., who turned 18 on June [redacted], 2008, the Veteran indicated that Z.D. began college on September 4, 2008, and was expected to graduate on June 1, 2010.  Concerning his other son, J.D., who turned 18 on May 28, 2005, the Veteran indicated that his college term began September 2, 2008, and that he would graduate on approximately May 29, 2009.  

In a March 2009 administrative decision, the RO indicated that the Veteran would be paid $841.00/month beginning July 1, 2008, based on "minor child adjustment, school child adjustment;" $954.00/month beginning October 1, 2008, based on "school child adjustment;" $1,010.00/month beginning December 1, 2008, based on "cost of living adjustment;" $890.00/month beginning June 1, 2009, based on "school child adjustment;" and $770.00/month beginning August 1, 2010, based on "school child adjustment."  

The Veteran argued in a May 2009 statement that because his son was to graduate college on May 24, 2009, then the June 1, 2009 payment should remain at $1,010.00, and should revert to $890.00 per month on July 1, 2009.  He also stated that he felt that the payments did not "calculate back far enough," and that he should be entitled to additional "retroactive payments."

VA regulations provide that "compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date."  38 C.F.R. § 3.667(a)(2).  

The regulation governing the effective dates of such an award is found at 38 C.F.R. § 3.401(b).  Per this section, additional compensation based on dependency will be paid beginning, in pertinent part, on the latest of the date of claim, or the date dependency arises.  Under this regulation, the "date of claim" means, in pertinent part, the "date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request."

VA regulations further provide that "payment of monetary benefits based on . . . increased awards of compensation . . . may not be made for any period prior to the first day of the calendar month following the month in which the award became effective."  38 U.S.C.A. § 5112(b)(7); 38 C.F.R. § 3.31(a).  

Benefits based on school attendance are to be authorized "through the last day of the month in which a course was or will be completed."  38 C.F.R. § 3.667(c).

Z.D.

The VA Form 21-674 for Z.D., filed in November 2008, was within one year of his 18th birthday (June [redacted], 2008).  As such, the claim for increased compensation due to school attendance was timely.  38 C.F.R. § 3.667(a)(1).  The record reflects that the Veteran received an increased payment for Z.D. beginning July 1, 2008, the first of the month following the date of his 18th birthday, because he was continuing his studies, and due to the fact that the claim was received within one year of the continued dependency.  38 C.F.R. §§ 3.31, 3.401(b).  As the payments began the first of the month following the date Z.D. turned 18, with notice that he was still in school, the effective date of the award is proper.  The Veteran has not asserted any particularized reason as to why he should be entitled to "retroactive payments" in this regard, and the Board finds no rationale for an earlier award, after considering the date of receipt of the claim for benefits.

The award for Z.D.'s school attendance was discontinued on July 1, 2010, which was the first of the month following his completion of college.  38 C.F.R. § 3.667(c).  The Veteran has not expressed any disagreement with regard to this date.  

J.D. 

Additional dependency benefits based on school attendance for J.D. were instituted beginning October 1, 2008, which was the first of the month following his September 2, 2008 school start date.  38 C.F.R. § 3.31.  To the extent that the Veteran claims that he should be entitled to "retroactive payments," presumably based on the fact that, according to the VA Form 21-674 filed on behalf of J.D., J.D. had previously been in school from September 4, 2007 through June 15, 2007 [sic], the Board notes that any benefits he received for J.D., based on the November 2008 filing, were likely improper to begin with.  38 C.F.R. §  3.667(a).  The Veteran did not inform VA of J.D.'s continued studies within one year of J.D.'s 18th birthday (May 28, 2005), as required under 38 C.F.R. § 3.667(a).  The November 2008 VA Form 21-674 was filed more than three years after J.D. turned 18.  

School attendance benefits for J.D. were stopped on June 1, 2009, which was the first of the month following his May 2009 graduation.  That date was proper, pursuant to 38 C.F.R. § 3.667(c).  The Veteran specifically asserted in a May 2009 statement that the $1,010.00/month he had been receiving, which was reduced to $890.00/month due to a discontinuance of benefits, beginning June 1, 2009, should have been continued for another month, due to the May 24, 2009 graduation.  The Veteran provided no rationale as to why he should receive an extra month of compensation, considering the limitation on the benefit described in 38 C.F.R. § 3.667(c).  The Board finds that his claim has no merit under the applicable regulations.  

In sum, based on the evidence and analysis above, the Board has found no error in the RO's administration of compensation payments.  Accordingly, no retroactive or other additional payments are due, and the appeal must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.



ORDER

The claim of entitlement to a rating in excess of 30 percent for status post arthroscopy, left knee with patella syndrome and chondromalacia is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability, as secondary to a service-connected right knee disability, is reopened.

Entitlement to service connection for a right shoulder disability, as secondary to a service-connected right knee disability, is granted.

Entitlement to service connection for a skin condition is denied.

Entitlement to additional and/or retroactive compensation payments based on the school attendance of the Veteran's dependents is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


